Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “neighbouring” should be spelled “neighboring”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung (9,064,879).


    PNG
    media_image1.png
    381
    768
    media_image1.png
    Greyscale

Regarding claim 1, markup fig 7 above and associating texts, Hung discloses:	
1. A composite semiconductor substrate, comprising: a first polymer layer 108 ; a plurality of semiconductor dies 104 having a first surface, a second surface opposing the first surface, side faces extending between the first surface and the second surface and a first metallization structure 110 on the first surface, wherein edge regions of the first surface and at least portions of the side faces are embedded in the first polymer layer and at least one metallic region of the first metallization structure is exposed from the first polymer layer; a second metallization structure (see markup fig 7) arranged on the second surface of the plurality of semiconductor dies 104; and a second polymer layer 106 arranged on edge regions of the second surface of the plurality of semiconductor dies and on the first polymer layer 108 in regions between the side faces of neighbouring ones of the plurality of semiconductor dies 104.  

Regarding claim 2, markup fig 7 above and associating texts, Hung discloses:
2. The composite semiconductor substrate of claim 1, wherein the first polymer layer 108 is arranged on edge regions of the first metallization structure 110 or borders the first metallization structure 110.  

3. The composite semiconductor substrate of claim 1, wherein the second metallization structure is coplanar with the second polymer layer 106 or protrudes above the second polymer layer 106.  

Regarding claim 4, markup fig 7 above and associating texts, Hung discloses:
4. The composite semiconductor substrate of claim 1, wherein the first polymer layer extends between the side faces of neighboring semiconductor dies and over edge regions of the semiconductor dies of component positions on the first surface.  

Regarding claim 5, markup fig 7 above and associating texts, Hung discloses:
5. The composite semiconductor substrate of claim 1, wherein the first polymer layer 108 includes a cross-linked polymer which cures without a “polycondensation reaction”, which is a product-by-process limitation.  

Regarding claim 6, markup fig 7 above and associating texts, Hung discloses:
6. The composite semiconductor substrate of claim 1, wherein portions of the second metallization structure are capable of  “ removed” from the first polymer layer 108 arranged in non-device regions to produce discrete conductive portions in device regions.    It is noted that “removed” is a product-by-process limitation.  

Regarding claim 7, markup fig 7 above and associating texts, Hung discloses:
7. A semiconductor device, comprising: a semiconductor die 104 comprising a first surface comprising a first metallization structure 110 and edge regions surrounding the first metallization structure 110, a second surface opposing the first surface and comprising a second metallization structure (see markup fig 7), and side faces, wherein the edge regions of the first surface and portions of the side faces are covered by a first polymer layer 108, wherein edge regions of the second surface and portions of the side faces are covered by a second polymer layer, wherein the second polymer layer 106 is in contact with the first polymer layer 108.  

Regarding claim 8, markup fig 7 above and associating texts, Hung discloses:
8. The semiconductor device of claim 7, wherein the first polymer layer 108 covers edge regions of the first metallization structure 110 or borders the first metallization structure 110.  

Regarding claim 9, markup fig 7 above and associating texts, Hung discloses:

9. The semiconductor device of claim 7, wherein the second polymer layer 106 covers edge regions of the second metallization structure or borders the second metallization structure.  

Regarding claim 10, markup fig 7 above and associating texts, Hung discloses:
10. The semiconductor device of claim 7, further comprising an interface between the first polymer layer 108 and the second polymer layer 106, the interface extending at an inclined angle to the side faces of the semiconductor die 104.  

Regarding claim 11, markup fig 7 above and associating texts, Hung discloses:
11. The semiconductor device of claim 7, wherein the first polymer layer 108 has an outer surface with a higher surface roughness in regions arranged on the side faces than in regions arranged on the first surface.  

Regarding claim 12, markup fig 7 above and associating texts, Hung discloses:
12. The semiconductor device of claim 7, wherein planar surface regions of the first epoxy layer and planar surface regions of the second epoxy layer have a surface roughness which is less than a surface roughness of the side faces.  

Regarding claim 13, markup fig 7 above and associating texts, Hung discloses:
13. The semiconductor device of claim 7, wherein the first epoxy layer 108 and the second epoxy layer 106 provide an encapsulant for protecting the side faces and the edge regions of the semiconductor die 104 .  

Regarding claim 14, markup fig 7 above and associating texts, Hung discloses:
14. The semiconductor device of claim 7, wherein an outermost upper plane of the semiconductor device 104 is provided by portions of the first epoxy layer 108.  

Regarding claim 15, markup fig 7 above and associating texts, Hung discloses:
15. The semiconductor device of claim 7, wherein an outermost lower plane of the semiconductor device 104 includes regions of the second metallization structure and regions of the second epoxy layer 106 which are substantially coplanar.  

Allowable Subject Matter
Claims 16-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose in singly or in combination a device as follows:
16. An electronic component, comprising: a semiconductor device including a semiconductor die 104 including a first surface, the first surface including a first metallization structure110  and edge regions surrounding the first metallization structure 110, a second surface opposing the first surface and including a second metallization structure (see makrup fig 7), and side faces, wherein the edge regions of the first surface and portions of the side faces are covered by a first polymer layer 108, wherein edge regions of the second surface and portions of the side faces are covered by a second polymer layer 108, wherein the second polymer layer 106 is in contact with the first polymer layer 108, wherein the electronic component further comprises a plurality of leads and a plastic housing composition, wherein the first metallization structure is coupled to a first lead and the second metallization structure is coupled to a second lead of the plurality of leads, wherein the plastic housing composition covers the first polymer layer and the second polymer layer.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (9048233) discloses a plurality of chips.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813